STBAUP, J-,
(concurring).
The conditions under which the plaintiff was .to receive compensation for plans to be prepared by him were testified to by himself, and by him alone. As shown by his testimony and the findings, if he furnished plans and made a satisfactory bid, and one which was accepted by the defendants, then was he to receive nothing for the plans. If the bid of another was accepted, then was he to be paid. We thus have a contract by the terms of which conditions are specified under which the plaintiff was to receive no compensation for preparing and furnishing plans, and another under which he was to be paid. Neither existed. Plaintiff’s bid was not satisfactory, and was not accepted, nor was the bid of another accepted, or even solicited. Admittedly the plaintiff was not entitled to recover under the provision of *431the contract that the bid of another was accepted — the only condition specified in the contract under which he was entitled to be paid. And had he made a bid which was satisfactory and acceptable to the defendants, then also was he not entitled to be paid anything for preparing and furnishing plans. He very positively and directly testified to that. But since he made a bid which was not satisfactory and not acceptable to the defendants, therefore he asserts he now is entitled to be paid. But that is not his contract. No such condition is specified or embraced- within it. When the parties, as here, made a contract specifying conditions under which the plaintiff was to receive no compensation, and conditions under which he was to be paid, to now permit him to recover on other conditions not specified is to make another contract for them, or to permit a recovery on an implied contract. I think we may do neither. Further, as testified to by the plaintiff himself:
“The first plan was estimated to cost $12,200, which,, after changes, was more expensive, about $14,600. Mr. Wines said that was more money than he wanted to put into a home; that he did not want to pay more than $10,000. So they decided to go back to the first plan. They suggested other changes in location of the fireplace and stairway. I went to work and completed the third set to their instructions.”
This, I think, indicates that, while nothing was said when plans-were first requested as to the cost of the building the defendants desired to build — and the plaintiff also so testified — yet, before the plans were finally completed and furnished, the defendants nevertheless had indicated to him that they “did not want to pay more than $10,000.” But confessedly the lowest bid made by the plaintiff on any of the-plans prepared and furnished by him was $11,500. No plans to construct a home at a cost not to exceed $10,000 were prepared or furnished. The court so found. The evidence, I think, supports the finding. So for that reason also do I think the plaintiff is not entitled to recover. 6 Oye. 31.